t c summary opinion united_states tax_court rosiland j smith petitioner v commissioner of internal revenue respondent docket no 3576-00s filed date james wesly smith for petitioner lorraine y wu for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax a sec_665l a addition_to_tax of dollar_figure and a sec_6662 penalty of dollar_figure this court must decide whether the notice_of_deficiency was mailed within the statute_of_limitations period and if it was whether petitioner is entitled to deduct expenses on schedule c profit or loss from business of dollar_figure whether petitioner is liable for the sec_6651 addition_to_tax and whether petitioner is liable for the sec_6662 penalty some of the facts in this case have been stipulated and are so found petitioner resided in pacoima california at the time she filed her petition respondent disallowed dollar_figure of petitioner's schedule c expense deductions because they were not substantiated of this amount dollar_figure is for depreciation of motion picture synchronization rights from recordings the remaining amount represents deductions for advertising car and truck expenses insurance office expense repairs and maintenance supplies utilities record storage and auto club as reported on her schedule c petitioner had no gross_income from her film video record production business we first observe that petitioner did not appear at trial instead her attorney who was her husband at least during appeared on her behalf petitioner's sole argument before this court was that the statute_of_limitations barred the assessment of tax due to a strong belief in the foregoing argument petitioner and her attorney decided it was not necessary to provide the court with any substantiation of the disallowed expenses petitioner and her husband filed their returns under the filing_status married filing separate they never mailed their returns at the same time petitioner's argument regarding the statute_of_limitations is based on her position that she mailed her return on date the date petitioner allegedly signed her tax_return is date the date typed on the return was aprilk596 sic the envelope in which the return was mailed is postmarked date by the u s postal service the date stamped on the front of the return as the date the return was received by the internal_revenue_service irs is date days prior to the date of the postmark on an irs form_895 pertaining to petitioner there is a notation that the postmark date on the envelope in which the return was mailed is date and that the received date date is wrong this document lists the expiration date of the period of limitations as date the notice_of_deficiency was mailed on date petitioner pointed out the difference between the dates date and date and the reference to the received date as wrong to show respondent was not accurate petitioner argues that the dates used by respondent should be ignored petitioner's contention is that the period of limitations expired on date prior to the mailing of the notice_of_deficiency on date a witness for petitioner testified that he saw petitioner mail on date an envelope bearing a typed address to the irs fresno california in response to a question from respondent the witness confirmed that the address was typed however the address on the envelope containing petitioner’s return was not typed but was written ina scrawl the fact is that petitioner is the person who knew when she filed her federal_income_tax return for the year she failed to appear at trial the rule is well established that the failure of a party to introduce evidence within her possession which if true would be favorable to her gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir ms susan j hernandez a disclosure_officer for the los angeles irs office testified regarding the procedures used at the irs to keep track of documents she stated that if a return is received by the service_center between january and april the 15th of the year the return is due then there is no date stamped received on the document late returns are date stamped received at the time they come in the envelopes in which the returns are mailed are attached to the taxpayer's return only if the return is received after april all returns documents and correspondence are stamped with a document_locator_number when they are processed by the service_center the date the return is processed is not necessarily the date the return is received the delay in processing does not affect the filing_date and is not usually more than a week after the item is received the document_locator_number provides a julian date which is a number that corresponds with the day of the calendar_year that the document was processed eg through the document_locator_number on petitioner's tax_return i sec_116 this number corresponds to april the last digit of the document_locator_number is a which means that the return was processed in under the general_rule of sec_6501 a deficiency must be assessed within years from the date on which the return is filed the notice_of_deficiency was issued on date respondent determined that petitioner filed her return on date petitioner claims that she filed her return on date thus the statute_of_limitations issue turns on when the return was filed generally a return is filed when it is delivered to and received by the irs 90_tc_947 this general presumption is modified by sec_7502 under sec_7502 where a return is mailed and bears a u s postal service postmark on or before the due_date but is received by the irs after the due_date the return is deemed timely filed 92_tc_793 affd 909_f2d_1155 8th cir petitioner's return was not timely postmarked petitioner argues that we should apply the common_law mailbox rule to determine whether the return was timely mailed and therefore deemed timely filed under sec_7502 the common_law mailbox rule provides that proof of a properly mailed document creates a presumption that the document was delivered and actually received by the addressee estate of wood v commissioner supra pincite in applying sec_7502 when a taxpayer does not have documentary_evidence that a document was mailed we have in particular circumstances allowed indirect evidence to prove that the document was mailed estate of wood v commissioner supra see also 966_f2d_487 9th cir however petitioner has failed to recognize that the cases in which the common_law mailbox rule is applied are generally those where the return was never received by the irs not those where the return was received after its due_date bearing a legible but untimely postmark see anderson v united_states supra estate of wood v commissioner supra when a legible postmark appears on an envelope no evidence that the petition was mailed on some other day will be allowed 572_f2d_212 9th cir affg tcmemo_1976_383 petitioner offered no explanation why the envelope was postmarked and received almost exactly year after it was allegedly mailed we find that the return was mailed after the due_date on date the date the envelope was postmarked when a return is mailed after the due_date the return is considered filed on the date the return is actually received by the irs 92_tc_342 affd 898_f2d_50 5th cir radding v commissioner tcmemo_1988_250 petitioner’s return was received by the irs at some point between date and date because there was some guestion as to the exact date the return was received the irs used the earliest date of date as the received date we shall do the same therefore we find that petitioner’s return was received on date and was filed as of that date therefore we find that the statute_of_limitations period expired on date we hold that the statute_of_limitations does not bar assessment of the deficiency determined in the statutory notice sent to petitioner on date we now address the remaining issues respondent disallowed the deduction of dollar_figure of schedule c expenses petitioner presented no testimony or other evidence regarding these deductions deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 does not change the burden_of_proof where petitioner has failed to substantiate her deductions 116_tc_438 moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1_6001-1 income_tax regs because petitioner presented no substantiation we sustain respondent's determination as to the disallowance of the deduction of dollar_figure of schedule c expenses under sec_7491 respondent has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty or addition_to_tax respondent contends that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition equal sec_5 percent for each month that the return is late not to exceed percent sec_665l1 a additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect sec_6651 the taxpayer must prove both reasonable_cause anda lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner's return was filed late petitioner did not prove she had reasonable_cause or a lack of willful neglect accordingly we sustain respondent's determination as to the sec_6651 addition_to_tax respondent determined that petitioner is liable for the sec_6662 penalty sec_6662 provides for an accuracy-related_penalty in the amount of percent of the -- - portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner failed to substantiate the expenses she deducted on her schedule c accordingly we sustain respondent's determination as to the sec_6662 penalty to the extent that we have not addressed any of petitioner's arguments we have considered them and conclude that they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
